UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)September 1, 2009 ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact name of Registrant as specified in its Charter) Oklahoma (State or other Jurisdiction of Incorporation) 1-10799 73-1351610 (Commission file Number) (IRS Employer Identification No.) 1221 E. Houston, Broken Arrow Oklahoma (Address of Principal Executive Offices) (Zip Code) (918) 251-9121 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On September 1, 2009, ADDvantage Technologies Group, Inc. entered into an indemnification agreement with each of its executive officers and members of the Board of Directors (the “Indemnification Agreement”).The Indemnification Agreement provides for the indemnification by the Company of each of its officers and directors against any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative in nature, in connection with such officer’s or director’s service to the Company in such capacity.A copy of the form of Indemnification Agreement is attached hereto as Exhibit 10 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibitisfurnished herewith: Exhibit 10 Form of Indemnification Agreement dated September 1, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADDVANTAGE TECHNOLOGIES GROUP, INC. Date: September 1, 2009 By: /s/ Scott Francis Scott Francis Vice-President & Chief Financial Officer Exhibit Index Exhibit Number Description 10 Form of Indemnification Agreement dated September 1, 2009.
